 Case 2:20-cr-20545-VAR-EAS ECF No. 17, PageID.34 Filed 11/13/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

vs                                             Criminal Action No: 20-20545
                                               Honorable Victoria A. Roberts
MARQUEZ MAURICE GOINS,
      Defendant(s).
_________________________________________/

           CRIMINAL TRIAL NOTICE AND STANDING ORDER RE:

             (1)   Discovery and Inspection of Documents;
             (2)   Fixing Plea Cut-off Date;
             (3)   Fixing Motion Cut-off Dates;
             (4)   Governing Other Pretrial Matters; and
             (5)   Fixing Trial Date and Final Status Conference.

       This order is entered: (1) to eliminate unnecessary discovery motions; and (2)
to expedite the presentation of evidence and the examination of witnesses. If it is in
conflict with 99-AO-003, which you should familiarize yourself with, this order
governs.

      1.     PLEA CUT-OFF: 12/14/2020 at 8:30am
             (Call court prior to the cut off to confirm plea hearing)

      2.     TRIAL DATE AND TIME: 1/7/2021 at 9:00am

      3.     PRETRIAL MOTIONS cannot be filed after: 11/23/2020
             without permission from the court.

             RESPONSES due: per local rule

             REPLY due: per local rule
             (See No. 5, Motion Requirements)

      4.     MOTION HEARING DATE: N/A

      5.     MOTIONS IN LIMINE cannot be filed after: 12/21/2020

                                           1
 Case 2:20-cr-20545-VAR-EAS ECF No. 17, PageID.35 Filed 11/13/20 Page 2 of 6




             Without permission from the court.

             RESPONSES TO MOTIONS IN LIMINE due: 12/30/2020
             (See No. 5, Motion Requirements)

      6.     FINAL PRETRIAL CONFERENCE & HEARING ON MOTIONS IN
             LIMINE (if necessary): to be set if necessary

      7.     DEADLINE FOR WITNESS LISTS, PROPOSED VOIR DIRE, JURY
             INSTRUCTIONS, LIST OF EXHIBITS AND STIPULATION OF
             METHOD FOR REMOVING ALTERNATE JURORS: 1/4/2021

             (See No. 11 re: Jury Instructions)

       1. ATTORNEY DISCOVERY CONFERENCE: Pursuant to Fed. R. Cr. P.
16.1, no later than 14 days after arraignment, government and defense counsel
must confer and try to agree on a timetable and procedures for pretrial disclosure
under Rule 16.

       2.    REQUEST FOR COURT ACTION: After the discovery
conference, one or both parties may ask the court to determine or modify the time,
place, manner or other aspects of disclosure to facilitate preparation for trial.

       3.    ELECTRONIC DISCOVERY: The parties must work together to
provide one another with electronically stored information (ESI) productions that
are usable by the receiving party and that maintain the information’s integrity.
Discovery must be done in a manner that facilitates electronic search, retrieval,
sorting, and management of discovery information.

      4.    GOVERNMENT’S DISCLOSURES: Upon the request of defense
defense counsel, government counsel must:

              (a) provide defense counsel with the information described in Fed. R.
Cr. P. 16(a)(1); and

              (b) permit defense counsel to inspect, copy or photograph any
exculpatory/impeachment evidence within the meaning of Brady v Maryland, 373
U.S. 83 (l963), United States v Agurs, 427 U.S. 97 (l976), and Giglio v United
States, 405 U.S. 105 (l972). A list of such of evidence must be prepared and signed
by all counsel. Copies of the items which have been disclosed must be initialed or
otherwise marked. Nothing in this order shall be construed to require the
disclosure of Jencks Act material prior to the time that its disclosure is required by
law.

                                          2
 Case 2:20-cr-20545-VAR-EAS ECF No. 17, PageID.36 Filed 11/13/20 Page 3 of 6




             (c) If, in the judgment of government counsel, it would be detrimental
to the government’s interests to make any of the disclosures set forth in the
paragraph above, disclosure may be declined. Any declination shall be confirmed in
writing, with a copy provided to the court. Any defendant who seeks to challenge
the declination must move for relief immediately.

      5. DEFENDANT’S DISCLOSURE: Upon the request of government
counsel, defense counsel must:

              (a) provide government counsel with the information described in Fed.
R. Cr. P. 16(b)(1).

       6. INFORMATION NOT SUBJECT TO DISCLOSURE: Neither party is
required to provide the information not subject to disclosure as outlined in Fed. R.
Cr. P. 16(a)(2) and 16(b)(2).

      7. CONTINUING DUTY: The duty to disclose is continuing, even
throughout trial.

       8. MOTION REQUIREMENTS: All briefs shall comply strictly with LR
7.1 (Statement of Issues, Statement of Controlling/Most Appropriate Authority),
and, in addition, must contain a Table of Contents, an Index of Authorities and an
Index of Exhibits. The Exhibits must be tabbed. LR 7.1(a) seeking concurrence
requirement and the format requirements as set forth in LR 5.1 must be strictly
adhered to. Relevant passages of exhibits must be highlighted on the
Judge’s courtesy copy.

      9. EXHIBITS:

             (a) Pre-marking and Listing of Exhibits: All exhibits must be pre-
marked and numbered/lettered consecutively. Plaintiff must use numbers 1-500,
Defendant must use numbers 501-1000. A list of proposed exhibits must be
furnished to the court by the exhibit deadline. Actual copies of the exhibits must be
furnished on the morning of trial. The court will admit all exhibits not objected to.
No other exhibits may be offered in the case except upon order of the court for good
cause shown. Objected to exhibits must be brought to the Final Pretrial
Conference.

              (b) Foundation for Exhibits: When defense counsel has inspected an
exhibit which the government intends to introduce in evidence, the foundation for
its receipt into evidence will be deemed established unless defense counsel files a
notice with the court at or before the Final Status Conference that the foundation
for admission into evidence of the exhibit is contested.

                                          3
 Case 2:20-cr-20545-VAR-EAS ECF No. 17, PageID.37 Filed 11/13/20 Page 4 of 6




             (c) Objections to Exhibits: This order does not affect the right of a
defendant to object at the time of trial to the introduction of an exhibit other than
on the basis of foundation.

              (d) Scientific Analysis: When a defendant has been made aware of the
existence of the scientific analysis of an exhibit, the results of the analysis and the
opinion of the scientist will be admitted into evidence unless the defendant files a
notice with the court by the time of the Final Status Conference, that the scientific
analysis of the exhibit will be contested. Such notice must state whether the expert
will be required to testify.

       10. WITNESS LIST: By the deadline established, and to enable the court to
better estimate the length of trial, each party must provide the court with a list of
witnesses, described by name and description, which it reasonably anticipates will
be called to testify at trial, noting the approximate amount of time the party
anticipates will be needed for examination of each witness. Law enforcement
witnesses must testify wearing street clothing - not uniforms.

      11. JURY INSTRUCTIONS: By the deadline established, the parties must
present proposed instructions in duplicate:

      A.     To which there is no disagreement (including general jury
             instructions);
      B.     Plaintiff(s) proposed; and
      C.     Defendant(s) proposed.

PLEASE NOTE: The court rarely departs from using Standard Jury Instructions,
unless extraordinary circumstances warrant the use of Non-Standard Jury
Instructions.

If instructions are submitted other than those to which there is no disagreement,
counsel opposing the proposed instruction must state the basis for the objection and
relevant law.

      Instructions must not be on letterhead and must:

             1.     each start on a separate page;
             2.     be consecutively numbered;
             3.     bear the case number;
             4.     cite supporting authority; and
             5.     contain a Table of Contents and an Index.

      If the instruction is “standard” from some source, please indicate that source.

                                           4
 Case 2:20-cr-20545-VAR-EAS ECF No. 17, PageID.38 Filed 11/13/20 Page 5 of 6




      When the instructions have been finalized, counsel must
      submit, by email, all final instructions that the court will
      instruct the jury on. A hard copy for each juror must be
      provided as well.

     12. VOIR DIRE: In jury cases, the court will conduct the initial voir dire.
Counsel will then be permitted to question prospective jurors.

      13. JUROR NOTE TAKING: Jurors will be allowed to take notes.

      14. BENCH TRIAL: In bench trials, proposed findings of fact and
conclusions of law must be submitted on the first day of trial and can be amended
once all proofs are in.

       15. CONTINUANCES: Continuances of trial dates or continuances during
trial will not be granted because of unavailability of witnesses. Please notify the
court if court intervention is necessary to secure witness attendance. Otherwise,
witnesses will be expected to be available when called.

FINAL STATUS CONFERENCE

      At the Final Status Conference counsel must be prepared to discuss all
matters that will promote a fair and expeditious trial, including but not limited to:

             •      Anticipated evidentiary issues;

             •      Length of trial;

             •      Stipulations which may make it unnecessary to call foundation
                    witnesses;

             •      Stipulations which may make it unnecessary to prove facts that
                    are uncontested; and

             •      Stipulations which may make it unnecessary to admit certain
                    exhibits.


                                        S/Victoria A. Roberts
                                        United States District Judge




                                          5
 Case 2:20-cr-20545-VAR-EAS ECF No. 17, PageID.39 Filed 11/13/20 Page 6 of 6




Dated: 11/13/2020

(Rev. 1/2020)




                                      6
